Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-14-00805-CV

             IN THE INTEREST OF M.C., M.C., M.C., M.C., and M.C., Children

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-PA-02868
                      Honorable Charles E. Montemayor, Judge Presiding

        BEFORE JUSTICE BARNARD, JUSTICE CHAPA, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s order of termination is
AFFIRMED.

        We order that no costs be assessed against appellant Father or appellant Mother because
they are indigent.

       SIGNED May 18, 2015.


                                                  _____________________________
                                                  Marialyn Barnard, Justice